Citation Nr: 1422743	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to a disability rating higher than 10 percent for hypertension.

3.  Entitlement to a disability rating higher than 10 percent for chronic left knee strain.

4.  Entitlement to a disability rating higher than 10 percent for scar status post surgery with osteoarthritis of the right knee.

5.  Entitlement to a disability rating higher than 10 percent for left foot pes planus with hallux valgus and calcaneal spur.

6.  Entitlement to a disability rating higher than 10 percent for right foot pes planus with hallux valgus and calcaneal spur.

7.  Entitlement to a disability rating higher than 10 percent for incomplete paralysis of the sciatic nerve, right lower extremity.

8.  Entitlement to a disability rating higher than 10 percent for incomplete paralysis of the sciatic nerve, left lower extremity.

9.  Entitlement to a disability rating higher than 20 percent for cervical spine degenerative joint disease.

10.  Entitlement to higher disability ratings for chronic low back pain with spondylosis and degenerative disc disease, rated as 20 percent disabling prior to August 15, 2011, and as 40 percent disabling thereafter.

11.  Entitlement to higher initial disability ratings for bowel dysfunction, initially rated as 10 percent disabling prior to August 15, 2011, and as 60 percent disabling thereafter.

12.  Entitlement to an initial disability rating in excess of 20 percent for bladder dysfunction.

13.  Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's representative



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to March 2002.

This matter comes before the Board of Veterans' Appeals on appeal from February 2006 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the February 2006 decision, the RO denied the Veteran's claim for service connection for a bilateral ankle disorder.  The RO also denied the Veteran's claims for increased ratings for his service-connected right and left knee disorders, hypertension, and bilateral foot disorders.  In a November 2006 rating decision, issued pursuant to the Veteran's notice of disagreement with the February 2006 decision, the RO re-characterized the Veteran's foot disorders as pes planus with hallux valgus and calcaneal spurs of the right and left feet, assigning 10 percent ratings for each foot.  The RO appears not to have taken further action with regard to the Veteran's notice of disagreement with these claims for increase; however, as higher schedular ratings are available, these claims have remained on appeal since the initial denial of his claims for increase in February 2006.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

In addition, in the February 2010 rating decision, the RO denied the Veteran's claims for increase for his service-connected incomplete paralysis of the sciatic nerve, right and left lower extremities, and his cervical and lumbar spine disorders.  The RO also denied the Veteran's claim for special monthly compensation on account of the need for regular aid and attendance of another person or housebound status.  Further, in a November 2011 rating decision issued pursuant to the Veteran's notice of disagreement, the RO granted service connection for bowel and bladder dysfunction as secondary to his service-connected low back disorder.  The RO assigned an initial 20 percent rating for bladder dysfunction and an initial 10 percent rating prior to August 15, 2011, and a 60 percent rating thereafter, for bowel dysfunction.  Also in that decision, the RO also granted the Veteran an increased rating of 40 percent for his low back disorder, effective from August 15, 2011.  

The Veteran's representative testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2013.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As an initial matter, the Board notes that the record contains a document dated in December 2010 reflecting the Veteran's award of disability benefits from the Social Security Administration (SSA); however, no medical records substantiating the award document are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A review of the Veteran's claims file reflects that he has received ongoing treatment from VA healthcare providers at the VA Long Beach Healthcare System.  Records in the file are dated most recently in September 2009.  It does not appear, however, that the RO has obtained any records more recent than September 2009.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the VA Long Beach Healthcare System, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

Regarding his claim for service connection, the Veteran contends that he has a bilateral ankle disorder that began while he was on active duty or, alternately, has developed secondary to his service-connected bilateral foot disorders.  In that connection, service treatment records reflect that he was seen on two occasions during service for complaints of right ankle pain, which was diagnosed on both occasions as right ankle sprain.  On his November 2001 separation report of medical examination, he was noted to have abnormalities of the knees, but no other abnormalities of the lower extremities were noted.  Similarly, at his November 2001 separation report of medical history, the Veteran did not complain of any ankle problems.  Post-service treatment records reflect that the Veteran has been diagnosed with degenerative joint disease of the ankles bilaterally and has been prescribed ankle braces.  

In addition, the Veteran underwent VA examinations in January 2006, January 2010, and August 2011 to address his claim for service connection.  At the January 2006 examination, the examiner noted that the Veteran displayed no ankle deformity or limitation of motion but did not assign a diagnosis.  Similarly, at the January 2010 VA examination, the examiner acknowledged the Veteran's tenderness to palpation of the ankles bilaterally but assigned no diagnosis.  At the August 2011 VA examination, the examiner again noted the Veteran's complaints of ankle pain and found him to display tenderness to palpation and limited motion of the ankles bilaterally.  However, once again, no diagnosis was assigned.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of the above considerations and the VA examiners' failure to fully discuss the record, including the well-established diagnosis of bilateral ankle degenerative joint disease, and provide either a diagnosis or etiological opinion concerning the Veteran's claimed ankle disorder, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a bilateral ankle disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

Regarding the Veteran's claims for increased ratings, review of the claims file reflects that he was provided VA examination most recently in August 2011.  Report of that examination reflects that the Veteran complained of multiple symptoms in his spine, knees, lower extremities, and feet, including pain, stiffness, swelling, lack of endurance, and weakness.  He also stated that he had difficulty standing and walking and could not walk without a crutch or brace.  Regarding his bowel and bladder dysfunction, the Veteran stated that he was experiencing fecal leakage more than two-thirds of the day and used pads and that he urinated every two hours but was not experiencing urinary incontinence.  He was noted to have an antalgic gait and to display tenderness to palpation of the knees, cervical and lumbar spine, and feet bilaterally.  He was noted to have limited motion in his cervical and lumbar spine and his knees, as well as slight hallux valgus and pes planus in the feet.  Neurological examination revealed decreased sensation to the lower extremities.  He was diagnosed with status post right knee surgery with osteoarthritis and scar, chronic left knee strain, bilateral pes planus with mild hallux valgus and bunion, degenerative disc disease of the cervical spine, chronic low back pain with degenerative joint disease, spondylosis, and intervertebral disc syndrome, and peripheral neuropathy of the lower extremities bilaterally.  

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes further that statements made by the Veteran's representative at his December 2013 hearing suggest that his disabilities have all worsened since his last examination, which occurred nearly three years ago.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected bilateral knee, foot, and sciatic nerve disorders, as well as his cervical and lumbar spine disorders and bowel and bladder dysfunction.  See 38 U.S.C.A. § 5103A.

Regarding the Veteran's claim for special monthly compensation on account of the need for regular aid and attendance of another person or housebound status, the Board notes that special monthly compensation (SMC) is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 2013); 38 C.F.R. § 3.350 (2013).  The Veteran has been denied SMC based on the need for regular aid and attendance of another person and housebound status as a result of service-connected disability.

A veteran will be considered to be in need of aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2013).  Under 38 C.F.R. § 3.352(a), determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.

A veteran being "bedridden" will be a proper basis for the determination.  "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2013).

Increased compensation may also be received at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 C.F.R. § 3.350(i).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  Id.

The evidence of record suggests-but does not clearly establish-that the Veteran may require aid and attendance of another person and may be housebound.  The Veteran asserts that the effects of his service-connected bowel and bladder dysfunction, along with his cervical and lumbar spine disorders and peripheral neuropathy of the lower extremities, cause him to require the regular aid and assistance of another person and to be housebound.  Three medical reports addressing the matter are of record in the form of November 2009 and April 2013 VA aid and attendance and housebound status field examinations, as well as a January 2010 VA examination report.  The two field examinations list diagnoses of cervical and lumbar disc disease.  In the November 2009 examination, the Veteran was found to be able to feed himself but unable to cook.  The examiner also found that the Veteran needed help bathing due to "spine pain."  He was noted to have limited motion of the spine and weakness in the left leg as well as degenerative joint disease in the knee.  However, he was found to be able to leave his house daily.  In the April 2013 examination, the examiner noted the Veteran's weakness in the lower extremities, requiring a cane for ambulation, as well as decreased motion of the spine and bowel and bladder urgency.  However, he was again noted to be able to leave the house daily.  (The front page of the April 2013 examination report, addressing the Veteran's ability to feed himself, cook, and bathe himself, as well as his need for nursing home care, appears to have been filled out not by the examiner but by the Veteran himself.)  Similarly, the January 2010 VA examiner found that the examiner "needs assistance on his basic activities of daily living" but did not specify what activities he was referring to or whether that need arose due solely to the Veteran's service-connected disorders.  In light of the equivocal state of the evidence, the Board finds that the Veteran should be afforded a VA examination in order to address whether there is a factual need for aid and attendance and whether the Veteran is housebound solely as a result of his service-connected disabilities.

As noted above, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert, 21 Vet. App. at 464, citing Barr, 21 Vet. App. at 311; see also Bowling, 15 Vet. App. at 12 (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, although the January 2010 VA examiner made an attempt to address the Veteran's need for aid and attendance, he did not provide a clear opinion as to whether the need for such assistance is due solely to his service-connected disabilities.  Similarly, it is unclear from the November 2009 and April 2013 field examinations whether the Veteran is in fact housebound or in need of the aid and attendance of another person due to his service-connected disabilities.  The Board thus finds that the medical examinations to date are inadequate for VA purposes.  Accordingly, remand is required. 

Regarding the Veteran's claim for entitlement to a disability rating higher than 10 percent for hypertension, the Board notes that the RO denied the Veteran's claim for increase in a February 2006 rating decision.  In April 2006, the Veteran submitted a notice of disagreement with denial of his claim for increase.  The RO has not and must now issue a statement of the case (SOC) on the issue of entitlement to an increased rating for hypertension.  This matter must be returned to the AOJ for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  The AOJ must obtain from the VA Long Beach Healthcare System any available records pertaining to the Veteran's examination or treatment at that facility, at any time from September 2009 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

4.  The Veteran must be scheduled for VA examination and must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination.  A complete rationale for any conclusions reached must be included.

Service Connection Claim-VA examination is necessary to determine the diagnosis and etiology of any current bilateral ankle disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each ankle disorder found to be present.  

For each such disorder, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  The Veteran's multiple in-service diagnoses of right ankle sprain, as well as his post-service diagnosis of degenerative joint disease, must be discussed in the context of any negative opinion.  

The examiner must also provide a well-reasoned opinion addressing whether it is at least as likely as not that any diagnosed ankle disorder was caused by or has been chronically worsened by his service-connected disorders.  If the examiner finds any ankle disorder to have been aggravated by a service-connected disability, she or he must specify the baseline ankle disorder prior to aggravation, and the permanent, measurable increase in ankle disorder resulting from the service-connected disorder.  Complete rationale for all opinions expressed must be provided.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

Knees-The Veteran must be scheduled for orthopedic evaluation to determine the nature and severity of his right and left knee disabilities.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  Any indicated studies must be performed to determine the nature and extent of the Veteran's current knee disabilities.  

Specifically, the examiner must undertake range-of-motion studies of the Veteran's knees and comment on the degree of disability due to functional losses such as pain, weakness, flare-ups, etc., present in each knee.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  The examiner must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  (All of this should be done for each knee and functional losses should be equated to additional loss of motion for both motions-flexion and extension.)

(Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).)  

Right knee scars-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected right knee scars.  The examiner must address all signs and symptoms necessary for rating the Veteran's scars under the applicable rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

Feet-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected bilateral pes planus with hallux valgus and calcaneal spur.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected bilateral foot disability under the applicable rating criteria, with individual discussion of the symptoms of each foot.  A complete rationale must be given for all opinions and conclusions expressed.

Peripheral neuropathy-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected bilateral incomplete paralysis of the sciatic nerve.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected peripheral neuropathy under the applicable rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

The examiner must also identify the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, for any neurological impairment associated with the Veteran's service-connected bilateral incomplete paralysis of the sciatic nerve.  Any necessary diagnostic testing must be accomplished.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe"' disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)

Spine-The examiner must identify all orthopedic pathology found to be present in the cervical and lumbar spine.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical and lumbar spine.  

The examiner must also discuss whether the cervical or lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Any opinion offered must include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

Bowel and bladder dysfunction-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected bowel and bladder dysfunction.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected bowel and bladder dysfunction under the applicable rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

Aid and Attendance/Housebound-The Veteran must be scheduled for a VA examination with a clinician with the expertise to determine if the Veteran has a need for regular aid and attendance or is housebound due solely to his service-connected disabilities.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the individual designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner must provide a well-reasoned opinion as to whether the Veteran's service-connected disabilities result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person or result in the Veteran being confined to his house (or ward or clinical areas, if institutionalized) or immediate premises.  The effect of non-service-connected disabilities must be excluded from consideration.  All opinions must be set forth in detail and explained in the context of the record.

5.  After the requested examinations have been completed, the reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.

6.  After undertaking any other development deemed appropriate, the issues on appeal must be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

7.  The Veteran and his representative must be sent a statement of the case on the issue of entitlement to an increased rating for hypertension.  If, and only if, the Veteran perfects an appeal by submitting a timely substantive appeal with respect to this claim, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



